— Mercure, J.P
Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered May 17, 2001, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the fifth degree.
Defendant pleaded guilty to criminal sale of a controlled substance in the fifth degree and was sentenced, in accordance with the plea agreement, to 1 to 3 years in prison. The plea was entered into in satisfaction of a superior court information charging him with criminal sale of a controlled substance in the third degree, a crime which he committed while awaiting sentencing on another charge, the facts of which are more fully set forth in People v Douglas (2 AD3d 1050 [2003] [decided herewith]). Defendant’s sole contention on appeal is that the sentence imposed is harsh and excessive. We disagree. Defendant committed the crime in violation of the no-arrest condition of a prior plea bargain. Given these circumstances, as well as the fact that defendant agreed to the sentence challenged on this appeal as part of a plea bargain, we find no extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Samuel, 284 AD2d 654, 655 [2001]; People v Hicks, 265 AD2d 600, 601 [1999]).
Crew III, Peters, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.